                       Case 1:98-cr-01023-LAK                             USDCSDNY
                                                 Document 2155 Filed 09/09/20 Page 1 of 3
                                       IN THE UNITED STATES DISTRICT COUR
                                          FOR THE SOUTHERN DISTRICT OF NEW Y               ~CUMENT
                                                                                           ELECTRONlCALLY FILED
Mohamed Rashed Daoud
               ...,. al-'Owhali,
                     -
                                                                                           DOC#:-----+-;--;;--
        Movant,
                                                                                           DATE FILED:
   V.                                                          : Case No.: 20-cv-0832-l.'.
                                                               : Case No.: 98-cr-01023-LAK
United States of America,

        Respondent.


                                                        NOTICE OF APPEAL

Comes Now the Movant, Mohamed Rashed Daoud al-'Owhali, and, he Notes his ApP.eal to the Sewnd Circuit Court of Appeals
of the Court's Order denying Certificate of Appealability in this matter (Doc. 6) this _1_ da~of-+f-----• 2~20.


_________ -·---·-· -·--__::c:ull:_ub::, 1k.                     Mohamed Rashed Daoud               ali:=
                                                                                                                 . ·- .
                                                                                                                1-..l
                                                                 #42371-054       /.                 ti)        S
                                                                USP-Marion                           ~-;.~
                                                                                                     o,~1       ~
                                                                                                                r-,                     '°m,
                                                                PO Box 1000                        2§5::i.) -o                          0
                                                                Marion, IL 62959                   c::--t~           I                  f1l
                                                                                                   :Z,c:,u:         u:::,
                                                      CERTIFICATE OF MAILING
                                                                                                   -""'-·,1c1
                                                                                                   rn _,;,,             .
                                                                                                                    ::ci,,              -<.
                                                                                                    :::o J;> ..;.: :x
                                                                                                    rv-o_: -
                                                                                                                                         rn
I hereby certify that this Notice of Appeal was mailed to the Clerk of the Court, 1st Clas Postage Prei™""«lr. thi&_!_taiay of
                  ? ,        2020.                                                                        l>
                                                                                                       'CJ)
                                                                                                                    w
                                                                                                                     U)


                                                                 Mohamed Rashed




                                                              --   ..,   ..,._,..
                                                                                                                -                   _________ . - - -
                                                                                                                      ,.,.....,......                 ,.   ,




                                                                                                                                               -...
        Case 1:98-cr-01023-LAK Document 2155 Filed 09/09/20 Page 2 of 3




                    United States Court of Appeals for the Second Circuit
                            Thurgood Marshall U.S. Courthouse
                                      40 Foley Square
                                    New York, NY 10007

ROBERT A. KATZMANN                                              CATHERINE O'HAGAN WOLFE
CHIEF JUDGE                                                     CLERK OF COURT
Date: September 15, 2020
Short Title: Daoud al-'Owhali v. USA                           DC Court: 20-cv-832, 98-CR-
                                                               1023 SDNY




      NOTICE OF UNDER FRAP 4(d) OF TRANSFERRED NOTICE OF APPEAL



       The attached Prose Notice of Appeal was first received in our court on September 9,
2020 and mistakenly sent to the U.S. Court of Appeals for the Second Circuit under FRAP 4(d).

       The date the notice was received has been stamped and it is now transmitted for filing
with the district court. If a timely notice has been filed already, refilling is not necessary.

       Inquiries regarding this case may be directed to 212-857-8500.




cc: SDNY
    Mohamed Rashed Daoud al-Owhali
                      Case 1:98-cr-01023-LAK Document 2155 Filed 09/09/20 Page 3 of 3




   Auwhtl lf n~l@W1~               \                   ~\'
                                                        '
                                                                    ,I

                                                                   --------------------
                                                                   --,~Ea-~    1"--"   A,0.!1",,......_
                                                                                                                                       -•--:--
                                                                                                          .,__,.,,.,..,., . . . . . . . . . . . ..,.._.,~,.




  4~~ 1t oSLf
{) n,1e.r1 ~ e. -feJ? /IA hrI                                     .>;r ·;5;:F. -P~o:;.~o

        ((') " 0 ..~ .. - ""
 f 013°0.                                                                                                      •l'          •

                               ~42371-054<;::;>
MOLribVJ IL629'59                      United States Courthouse
                                       Thurgood Marshell
                                       40 Centre ST                                                   r   ~1                                                                   J
                                                                                                                                                                                ~,
                                       18th Floor                                                    \:
                                                                                                     I·                                                                        .,''
                                       NEW YORK, NY 10007
                                       United States
                                                                                              ~~- -:\. ,·i~. ~:t        1·.        "..,,.,.

                                                                                              ~t . _.-·, -.. , ,i{/.;.:.;.•.,;i.~_,1,,:,.'
                                                                                         A :,e,-..,· 1~•
                                                                                         ''tw,1#                        ""'/JI. J)   '', .,,.
                                                                                                                                                          ,,   41..,,.,

                                                                                                      - ~:Go
                                                                                                          . ·_; f"·V
                                                                                                                . .4-·  '
                                                                                                                                J '1,

                                                                                                                                       V
                                                                                                                                                 ¥-

                                                                                                                                                          l">,.
                                                                                                                                                          ,.1.,
                                                                                                                                                                          '

                                                                                                                                                                                      "',.·



                                                                                                                                                                                  t•




                                       10007- i 50299             ,n,u, •I ,mi"'".,.,,., .... ,• h•IIIIJ ll,11 ,lp•pj~/1 nn ,,,.                                              --j
